Citation Nr: 1106634	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-11 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS), claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988 
and from March 1989 to September 1992.  She also had service in 
the Army Reserves from 1993 to 2003 with various periods of 
active duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) throughout her time in the Reserves. 

This case comes before the Board of Veterans' Appeals (Board) 
following an October 2007 order from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in March 2006, denying the Veteran's claim on the 
merits.  This matter was originally on appeal from an August 2003 
decision rendered by the Wichita, Kansas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In June 2004, the appellant presented testimony during a hearing 
held at the RO before a Veterans Law Judge from the Board.  The 
testimony addressed several then-pending claims on appeal, to 
include the issue of service connection for irritable bowel 
syndrome.  A transcript of the proceeding is of record.  

As indicated above, in March 2006, the Board denied the claim of 
service connection for irritable bowel syndrome.  The Veteran 
appealed the Board's denial of service connection for irritable 
bowel syndrome to the United States Court of Appeals (Court) for 
Veterans Claims.  In October 2007, the Court vacated the Board's 
decision and remanded the claim to the Board pursuant to the 
terms of the parties' Joint Motion for Remand.  In June 2009, the 
Board remanded the issue of service connection for irritable 
bowel syndrome to the RO in order to undertake additional 
development to comply with the Court's order.  

In June 2010, the appellant again presented testimony concerning 
the issue on appeal, this time via a videoconference hearing with 
another Acting Veterans Law Judge.  A transcript of the 
proceeding is of record.  

Since the law requires that the Veterans Law Judge who conducts a 
hearing on appeal must participate in any decision made on that 
appeal, this matter will be decided by a three member panel of 
Veterans Law Judges, which will include the two Veterans Law 
Judges that presided over the appellant's Board hearings in June 
2004 and June 2010.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2009).   

During the pendency of this appeal, in a November 2009 
statement, the Veteran filed claims seeking entitlement to 
service connection for dizziness and fibromyalgia, claimed 
as due to undiagnosed illness or, alternatively, secondary 
to other service-connected disabilities.  These issues 
have never been considered by the RO and, therefore, are 
REFERRED to the RO for proper adjudication.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a separate 
decision.)


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The Veteran has a chronic multisymptom illness, characterized 
as irritable bowel syndrome, which was first diagnosed in January 
2003.  

3.  The Veteran was not on active duty, was not traveling to or 
from any duty, and was not approved for ACDUTRA in January 2003, 
the time she was first diagnosed with irritable bowel syndrome. 

4.  While irritable bowel syndrome was not shown during a period 
of active duty or ACDUTRA, it is chronic, manifested by frequent 
episodes of bowel disturbance with abdominal distress, and 
presumed associated with her Persian Gulf War service.  


CONCLUSION OF LAW

Affording the Veteran the benefit-of-the-doubt, a chronic 
multisymptom illness, characterized as irritable bowel syndrome, 
may be presumed to have incurred in active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran contends that she experienced symptoms of irritable 
bowel syndrome during service and for years following discharge 
from active duty into her reserves service.  She states that 
self-treated the symptoms until they became worse in 1996 during 
pregnancy and after the birth of her child.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records confirm complaints in 
1996 of abdominal cramping and other gastrointestinal symptoms 
during her pregnancy.  These symptoms appear sporadically in the 
Veteran's Army Reserves treatment records, to include a 1997 
Persian Gulf War registry examination where she self-reported 
complaints of abdominal cramping and excessive gas.  The Veteran 
was first diagnosed with IBS in January 2003 while still in the 
Army Reserves.

The first pertinent inquiry, then, is whether the medical 
evidence supports in-service incurrence of chronic IBS warranting 
entitlement to direct service connection for IBS under the 
provisions of 38 U.S.C.A. § 1110.  The Board concludes it does 
not.

To the extent the Veteran is alleging that her current IBS is a 
result of an injury or disease diagnosed and treated during her 
time in the Army Reserves, the Board notes that only "veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact 
that a claimant has established status as a "veteran" for 
purposes of other periods of service (e.g., the Veteran's period 
of active duty in the Army) does not obviate the need to 
establish that the claimant is also a "veteran" for purposes of 
the period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant is a "veteran" based on her active duty service in 
the Army from January 1988 to June 1988, from March 1989 to 
September 1992, and any active duty training periods while she 
was in the Army Reserves from 1993 to 2003.  Therefore, she is 
entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent any of her claim is not based on 
that period of service, but on her period of inactive service, 
the claims must fail.  In order for the appellant to achieve 
"veteran" status and be eligible for service connection for 
disability claimed during her inactive service, the record must 
establish that she was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line of 
duty or she was disabled from an injury incurred or aggravated 
during inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board also finds noteworthy that an individual can be 
service-connected for an injury incurred during inactive 
service, but not for a disease.  See VAOPGCPREC 86-90 (July 18, 
1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

In this case, as indicated above, the Veteran claims she suffered 
with abdominal cramping and other gastrointestinal symptomatology 
during her military service.  She further claims the symptoms 
worsened while she was pregnant in 1996 while in the Army 
Reserves.  She testified during her hearing before the Board in 
June 2010 that she continued her various drills in the Army 
Reserves notwithstanding her pregnancy at that time, but does not 
contend her gastrointestinal symptomatology was due to any 
specific injury during her ACDUTRA or INACDUTRA.  Medical records 
confirm various complaints of abdominal distress during her 
pregnancy in 1996 and thereafter in 1997, but do not indicate a 
diagnosis of IBS specifically until January 2003, years after her 
pregnancy.

In short, the Veteran does not allege nor does the medical 
evidence support that her IBS is a result of an injury incurred 
during any period of her military service.  The medical evidence 
also does not show a diagnosis of IBS during active duty or 
ACDUTRA.  Although the Veteran indicates that she had symptoms of 
such during active duty, her testimony alone is not sufficient to 
establish the diagnosis.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").  The Veteran 
also alleges that a 1997 Persian Gulf War registry examination 
established that she had irritable bowel syndrome as early as the 
date of examination.  Although that February 1997 report contains 
the Veteran's self-reported symptoms of "stomach aches or 
cramps" and "excessive gas," the clinical examination did not 
include any findings related to such symptoms.  

For these reasons, the Board concludes the preponderance of the 
evidence is against a showing of direct incurrence of IBS during 
active duty or ACDUTRA.  See 38 U.S.C.A. § 1110. 

Service connection may also be established, however, for a 
current disability on the basis of a presumption.  See, e.g., 
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  For veterans with service in the Southwest 
Asia theater of operations during the Persian Gulf War, service 
connection may be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 as a matter of presumption.  Under this law and 
regulation, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of "a qualifying 
chronic disability" that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

Indeed, the Veteran's main contention is that her IBS is due to 
undiagnosed illness incurred during her service in the Persian 
Gulf.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multisymptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of 
service-connection.  

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined 
by a cluster of signs or symptoms, and are currently limited to 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS), as the Secretary has not determined that any 
other conditions meet the criteria for a medically unexplained 
chronic multi symptom illness.  

Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic signs 
or symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence that 
the illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran has the requisite service in Southwest Asia 
during the Persian Gulf War and the Board turns to an analysis of 
the claim under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.117.  Again, the evidence indicates that the Veteran 
has IBS.  The first competent medical evidence indicating a 
diagnosis of irritable bowel syndrome comes from a January 2003 
VA outpatient treatment record.  In that VA record, the Veteran 
described symptoms of diarrhea, irregular bowel movements, 
bloated/gassy feelings, and bowel urgency.  The Board notes, 
however, that prior medical records, to include records during 
the Veteran's 1996 pregnancy and a February 1997 Persian Gulf War 
registry examination indicate the Veteran's complaints of 
"stomach aches or cramps" and "excessive gas." 

In any case, the Veteran's medically unexplained chronic 
multisymptom illness, diagnosed as irritable bowel syndrome, 
clearly manifested prior to December 31, 2011 as required under 
38 C.F.R. § 3.317.  

Thus, having found that the Veteran has irritable bowel syndrome, 
the questions that remain to be resolved are whether irritable 
bowel syndrome (1) is "chronic," (2) is manifested to a degree 
of 10 percent or more under the applicable rating criteria, and 
(3) whether there is affirmative evidence that it was caused by a 
supervening condition or event.  

Here, the associated contemporaneous VA outpatient treatment 
records show a continuing diagnosis of irritable bowel syndrome 
since January 2003.  They also include references to medications 
used to treat irritable bowel syndrome.  As such, as the 
disability has existed for a period of six months or more, the 
Board concludes the condition is "chronic."  In addition, there 
is no affirmative evidence that irritable bowel syndrome was 
caused by a supervening condition or event.  While the VA 
treatment records indicate the condition became worse upon 
pregnancy in 1996, they do not indicate that the condition was 
due to or caused by pregnancy, nor do they relate the disability 
to any other event.  

Turning to whether the disability is manifested to a degree of 10 
percent or more under the applicable rating criteria, the 
Schedule for Rating Diseases of the Digestive System includes 
rating criteria for "irritable colon syndrome."  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Under the relevant rating 
criteria, a noncompensable (0 percent rating) is warranted for 
irritable colon syndrome that is mild, manifested by disturbances 
of bowel function with occasional episodes of abdominal distress.  
A 10 percent rating is warranted for moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 
7319.  This Diagnostic Code would appear to be most analogous to 
rating irritable bowel syndrome.  

Here, a VA examiner in December 2009 characterized the 
appellant's irritable bowel syndrome as "mild."  In so 
concluding, the examiner noted that the Veteran had "classic 
complaints" of irritable bowel syndrome that had "persisted" 
since 1996.  The examiner noted that the characterization of a 
mild disability was based on the appellant's current history of 
alternating constipation and diarrhea with cramping and mucous 
per stool.  The examiner noted that the disability did not force 
her to miss work and that treatment of such was accomplished 
using over-the-counter medications.  

The Board has considered the VA examiner's characterization of 
the disability.  Nevertheless, the Board observes that the words 
"mild," or "moderate," are not defined in the Rating Schedule 
and the use of descriptive terminology by medical examiners, 
although an element of evidence to be considered by the Board is 
not dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.  Critically, in determining whether irritable 
bowel syndrome approximates a 10 percent disability rating, the 
Board must also consider the extent to which the Veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Here, while the VA examiner has described some of the functional 
effects of the disability, the Board has had the opportunity to 
consider the Veteran's testimony as to the effects of irritable 
bowel syndrome on her daily life.  In that testimony the 
appellant reported that she had diarrhea, irregular bowels, 
stomach pain, and flatulence, which were worsened following a 
pregnancy in 1996.  In a February 2009 statement, her spouse 
elaborated, stating that she had "gas all the time" and 
diarrhea "at such [sic][in]opportune times," such as when 
shopping for groceries.  In addition, he described the effects of 
the condition on their intimate life stating that the condition 
could suddenly come when they tried to engage in sexual 
relations.  

As noted, the appellant is certainly competent to describe her 
gastrointestinal symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as it 
comes to her through her senses).  In addition, in considering 
the appellant's testimony, the Board has observed her demeanor 
and finds her testimony credible as to her current symptoms 
experienced.  The Board is acutely aware that the contemporaneous 
VA outpatient treatment records contain only isolated references 
to treatment for irritable bowel syndrome.  Nevertheless, the 
Board accepts the appellant's testimony that she has been told 
that there is little that can be done to treat her symptoms.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor 
or and opposing the Veteran's claim is found to be almost exactly 
or nearly equal.  The statutory benefit of the doubt rule applies 
when the factfinder determines that the positive and negative 
evidence relating to a veteran's claim are "nearly equal," thus 
rendering any determination on the merits "too close to call."  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

The regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 C.F.R. § 
4.7.  

Here, the evidence is in equipoise as to whether irritable bowel 
syndrome is "mild" or "moderate."  Thus, the Board finds that 
benefit-of-the-doubt rule is for application.  After affording 
the Veteran the benefit-of-the-doubt, the Board finds that the 
irritable bowel syndrome disability is moderate in nature and 
comparable to a 10 percent rating under the appropriate rating 
criteria.  Given such, the Board finds that all the elements for 
the claim for VA compensation benefits under 38 U.S.C.A. § 1117 
for a chronic medically unexplained multisymptom illness 
manifested by irritable bowel syndrome have been satisfied.  
Accordingly, the claim is allowed.  

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  In this case, the benefit sought on appeal is 
being granted and, therefore, any deficiencies in notice or 
assistance are considered non-prejudicial.


ORDER

Service connection for irritable bowel syndrome, as a qualifying 
chronic disability under 38 U.S.C.A. § 1117, is granted.  



			
	JOHN J. CROWLEY	ROBERT E. SULLIVAN
	             Veterans Law Judge                                 
Chief Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals


	                         
__________________________________________
SHEREEN M. MARCUS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


